NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's 2-16-22 cancellation of claims 1-9 and 26-27 is acknowledged.

Allowable Subject Matter
Claims 10-25 are allowable over the prior art and do not suffer from any deficiencies under 35 U.S.C. § 101 or § 112.  The following is an Examiner’s statement of reasons for claims 10 and 23, the most pertinent prior art of record appears to be Grunewald et al., US 6,488,742 (2002) (“Grunewald”), whose teachings and suggestions are in the 5-17-21 Office Action.  Claims 10 and 23 have been allowed over Grunewald, however, at least since Grunewald does not teach or suggest the claim limitation “passing metal carbonyls outgassing from the residence time region through the gas-permeable tray” because Grunewald removes its outgassed metal carbonyls in its expansion vessel 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany said fee.  Such comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more 


/DANIEL BERNS/ February 28, 2022
Primary Examiner
Art Unit 1736